         Case 1:18-cv-11550-LTS Document 32 Filed 03/25/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS
Civil Action No.
1:18-cv-11550-LTS


                        PAUL J. McMANN and EILEEN R. McMANN,
                    Individually and on behalf of all others similarly situated

                                            Plaintiffs,


                                                v.


                                  CHARLES BAKER, ET. AL.
                                        Defendants


                           CLOSING ORDER DISMISSING CASE
SOROKIN, D.J.
       In accordance with the Court’s Order (CM/ECF No. 31) dated March 25, 2019, allowing

Defendants’ Motion to Dismiss (CM/ECF No. 23), this case is hereby dismissed and closed.

SO ORDERED.




                                                     /s/ Leo T. Sorokin
                                                     UNITED STATES DISTRICT COURT


March 25, 2019
